DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed 12/02/2020. Claim 1 has been amended. Claims 2- 20 have been cancelled. New claims 21-32 have been added. Therefore, claims 1 and 21-32 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 24-27 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sleeper et al. (2005/0028822) in view of Gunaratnam et al. (2004/0226566).
Regarding claim 24, Sleeper discloses a nasal pillow section (510; top housing portion) for use as part of an apparatus for providing gases to a user (nasal ventilation interface), the nasal pillow section being configured to be located in front of an upper lip and below nostrils of a user (bellow act in a manner similar to a compression spring to apply a gental upward pressure to a bottom surface of the nose – as a result, the nasal pillow section will be located in front of the upper lip and below the nostrils) (para. 0046), in use, the nasal pillow section, when viewed from a front and to one side and being worn by the user who is standing, comprising: a pillow gasket (bellows 530) comprising: an open lower front portion (open end 610) and a lower 
Sleeper does not disclose that the nasal pillows comprises a cap.
Gunaratnam teaches a nasal pillow assembly comprising a nasal pillow which comprises a cap (second portion) (para. 0185, FIG. 5-8). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the nasal pillow of Sleeper to comprise a cap as taught by Gunaratnam in order to seal the nostrils for delivery of gasses for patients that are not suitable for nasal prongs that are inserted into the nose (e.g. injury inside nostrils).
Regarding claim 25, the modified device of Sleeper discloses that the top surface of the pillow gasket has a V-shape when viewed from the front, with the nasal pillows on each of the two sub surfaces of the V-shape, an angle of the V-shape not being acute (FIG. 6 and 7 clearly show the nasal pillows on each of the sub-surfaces of an angled top surface 560, which is not acute).
Regarding claim 26, the modified device of Sleeper discloses that the nasal pillows and the pillow gasket are formed as one piece (see FIG. 6 showing pillow 540 being formed as one piece with gasket 550; also see para. 0047 – nasal prongs extending from top surface).
Regarding claim 27, the modified device of Sleeper discloses the lower rear surface runs between bases of respective stems of the nasal pillows and a lower rear part of the open lower front portion (see annotated FIG. 6 and 7 below).

    PNG
    media_image1.png
    476
    528
    media_image1.png
    Greyscale

Regarding claim 32, the modified device of Sleeper discloses that each cap is a single walled cap, wherein each of the nasal pillow comprises a smooth walled stem, the smooth-walled stem flaring at the upper end, towards each cap (see FIG. 6 of Gunarataram).

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sleeper et al. (2005/0028822) in view of Gunaratnam et al. (2004/0226566) as applied to claim 24 above and in further view of Thomlinson et al. (2005/0011524).
Regarding claim 29, the modified device of Sleeper has everything as claimed but does not disclose the width of the lower rear surface being between 30mm and 50mm.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,907,925 (hereafter referred to as ‘925) in view of Sleeper et al. (2005/0028822).

Regarding claim 21, claim 1 of ‘925 has everything as claimed, but does not specifically recite that the angle of the first and second planar sides are not acute. However, Sleeper clearly teaches a nasal pillow member wherein the first and second planar sides are not acute relative to one another (FIG. 6 and 7 clearly show the nasal pillows on each of the two sub-surfaces of an angled top surface 560, which is not acute). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second planar sides of claim 1 of ‘925 to be not acute as taught by Sleeper in order to ensure the pillow engage more flushly against the nose of the user for a better seal.

Claims 22-27, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,907,925 (hereafter referred to as ‘925) in view of Sleeper et al. (2005/0028822) as applied to claim 1 above, and in further view of Gunaratnam et al. (2004/0226566).

Gunaratnam teaches a nasal pillow assembly comprising a nasal pillow which comprises a cap (second portion), the first and second nasal pillows are angled towards one another and rearwardly (rearward depends on orientation of the device), and that the caps are single walled (para. 0185, FIG. 5-8). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the nasal pillow of Sleeper to comprise a cap, wherein the first and second nasal pillows are angled towards one anotheras taught by Gunaratnam in order to seal the nostrils for delivery of gasses for patients that are not suitable for nasal prongs that are inserted into the nose (e.g. injury inside nostrils) and to ensure the prongs are applied to the nostrils with balanced pressure.
The now modified device of claim 1 of ‘925 discloses a single walled cap (see FIG. 6 of Gunaratnam).
Regarding claim 24, claim 1 of ‘925 has everything as claimed, but instead of the lower rear surface, claim 1 of ‘925 recites a lower inner surface. Claim 1 of ‘925 also recites gases apertures on the distal end of the manifold which reads on the open lower front portion, does not specifically recite that the gases aperture comprises a wall which surround an open lower from portion of the gases aperture. However, Sleeper clearly teaches that a nasal pillow member with a gas aperture comprises a wall surrounding an open lower front portion of the gases aperture (see 610 and wall of bellow 530; opening in FIG. 7). It would have been obvious 
The now modified claim 1 of ‘925 does not recite that the nasal pillows comprises a cap, the first and second nasal pillows are angled towards one another, and that the caps are single walled.
Gunaratnam teaches a nasal pillow assembly comprising a nasal pillow which comprises a cap (second portion), the first and second nasal pillows are angled towards one another (by means of the angled surfaces) and rearwardly (rearward depends on orientation of the device), and that the caps are single walled (para. 0185, FIG. 5-8). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the nasal pillow of Sleeper to comprise a cap, wherein the first and second nasal pillows are angled towards one anotheras taught by Gunaratnam in order to seal the nostrils for delivery of gasses for patients that are not suitable for nasal prongs that are inserted into the nose (e.g. injury inside nostrils) and to ensure the prongs are applied to the nostrils with balanced pressure.
Regarding claim 25, the modified claim 1 of ‘925 clearly recites first and second planar sides on the manifold angled towards each other which reads on two sub-surfaces of a v-shape, wherein such angles are not acute (as modified by Gunaratnam above to make the nasal pillows angled towards one another).

Regarding claim 27, the modified claim 1 of ‘925 has the limitation of claim 27 since the claim recites the connection of the capped pillows leading down to the lower rear part of the open lower front portion (distal ends of the manifold).
Regarding claim 30 and 31, claim 5 of ‘925 has all of the limitations as claimed, the V-angled first and second planar sides of the manifold will result in the lesser height than the outer sides of the nasal pillows to the lower rear part of the open lower front portion.
Regarding claim 32, the modified claim 1 of ‘925 has everything as claimed including the stem and flaring upper end, but does not specifically disclose that the wall is smooth walled. Gunaratnam clearly shows a smooth walled nasal pillow  (see FIG. 6 of Gunarataram, nozzle formed from silicone – silicone elastomer is smooth) (para. 0182).Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the nasal pillows of the modified claim 1 of ‘925 to be smooth walled as taught by Gunaratnam in order to provide a comfortable non-irritating surface for comfort fit to the patient’s nose.
Claims 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,907,925 (hereafter referred to as ‘925) in view of Sleeper et al. (2005/0028822), and in further view of Gunaratnam et al. (2004/0226566) as applied to claim 24 above, and in further view of Thomlinson et al. (2005/0011524).
Regarding claim 29, the modified device of claim 1 of ‘925 has everything as claimed but does not disclose the width of the lower rear surface being between 30mm and 50mm.
.

Allowable Subject Matter
Claims 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL TSAI
Primary Examiner
Art Unit 3785



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3785